DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Jang et al. (IEEE 802.11-19/1509r5, “Discussion on Multi-link Setup”, dated 09/16/2019, IDS disclosed by applicant) discloses an apparatus for wireless communication, the apparatus comprising:
at least one memory;
a plurality of stations (STAs) comprising at least a first STA comprising at least a first antenna and a second STA comprising at least a second antenna; one or more processors configured to: utilize fewer than each STA of the plurality of STAs of the apparatus to communicate information comprising operational capabilities pertaining to each STA of the plurality of STAs of the apparatus and link information pertaining to each STA of the plurality of STAs of the apparatus, the link information comprising at least a link identifier (see slides 5-6, and 8), a traffic identifier (TID) or status information (see slide 6, status or operational information); 

Merlin et al. (US 2015/0063191 A1, IDS disclosed by applicant) disclose based at least in part on the communicated information, determine whether to perform concerted (see para.0040-0041, downlink and uplink uses different frequencies; see also Figure 2, para. 0042-0048, simultaneous transmission of UL/DL; see Figure 9, item 930, TID).

Jang and Merlin fails to disclose wherein the concerted communication comprises one or more packets each comprising a preamble, the preamble comprising a first portion and at least (1) a second portion following the first portion and comprising the same information as the first portion or (2) a third portion comprising information different from the first portion and further comprising information associated with a format or type of the one or more packets, a color or identifier of a basic service set, an indication associated with a transmission opportunity, and whether the one or more packets are UL or DL; and process the one or more packets after using information 
The following prior arts discloses some of the features of above claimed limitations:
VAN NEE et al. (US 2020/0287759 A1) discloses two different type of packets by using waveforms in portions of the packets, see para. 0126).
Yang et al. (US 2017/0332323 A1) discloses HE signal comprises BSS color field, TXOP field, downlink/uplink bit, see para. 0014).
Vermani et al. (US 9,780,919 B2) discloses detecting type of packets with repeated SIG field in the first portion, see claim 1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ANWAR whose telephone number is (571)270-5641.  The examiner can normally be reached on M-F 8-8 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MOHAMMAD S. ANWAR
Primary Examiner
Art Unit 2463



/MOHAMMAD S ANWAR/Primary Examiner, Art Unit 2463